Title: To James Madison from Thomas Jefferson, 25 February 1822
From: Jefferson, Thomas
To: Madison, James


                
                    Dear Sir
                    Monticello Feb. 25. 22.
                
                I have no doubt you have recieved, as I have done, a letter from Dr. Morse with a printed pamphlet, proposing to us a place in a self constituted society for the civilisation of the Indians &c. I am anxious to know your thoughts on the subject because they would affect my confidence in my own. I disapprove the proposition altogether. I acknolege the right of voluntary associations for laudable purposes and in moderate numbers. I acknolege too the expediency, for revolutionary purposes, of general associations, coextensive with the nation. But where, as in our case, no abuses call for revolution voluntary associations so extensive as to grapple with & controul the government, should such be or become their purpose, are dangerous machines, and should be frowned down in every regulated government. Here is one proposed to comprehend all the functionaries of the government executive, legislative & Judiciary, all officers of the army or navy, governors of the states, learned institutions, the whole body of the clergy who will be 19/20 of the whole association, and as many other individuals as can be enlisted for 5.D. apiece. For what object? One which the government is pursuing with superior means, superior wisdom, and under limits of legal prescription. And by whom? A half dozen or dozen private individuals, of whom we know neither the number nor names, except of Elias B. Caldwell their foreman, Jedediah Morse of Ocean memory their present Secretary & in petto their future Agent, &c. These clubbists of Washington, who from their residence there will be the real society, have

undertaken to embody even the government itself into an instrument to be wielded by themselves and for purposes directed by themselves. Observe that they omit the President’s name, and for reasons too flimsy to be the true ones. No doubt they have proposed it to him, and his prudence has refused his name. And shall we suffer ourselves to be constituted into tools by such an authority? Who, after this example, may not impress us into their purposes? Feeling that the association is unnecessary, presumptuous & of dangerous example, my present impression is to decline membership, to give my reasons for it, in terms of respect, but with frankness. But as the answer is not pressing, I suspend it until I can hear from you in the hope you will exchange thoughts with me, that I may shape my answer as much in conformity with yours as coincidence in our views of the subject may admit: and I will pray to hear from you by the first mail. Ever and affectionately yours
                
                    Th: Jefferson
                
            